Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 12, “that is opposite to an opposite end” should read --that is opposite of the end--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,-3, 5, 7-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ishiguro (US 2017/0159334).
Regarding claim 1, Ishiguro teaches 1 motor vehicle door latch for a tailgate (1), the motor vehicle door latch comprising; a locking mechanism including a catch (7) and a pawl (8); a triggering element (22) arranged to lift the pawl (para. 0052); a memory element (10) configured to ensure an unhindered opening movement of the catch when the pawl is lifted to an elevated position (para. 0057), 
Regarding claim 2, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the catch (7) is configured to detach the memory element (10) from the pawl in a completely open position (paragraph 0058).
Regarding claim 3, Ishiguro teaches the motor vehicle door latch according to claim 1 wherein the memory element (10) is configured to be transferred from a basic position (fig. 4) assumed in a closed position of the locking mechanism with an opening movement of the catch (fig. 7) translationally and/or rotationally into the working position in which the memory element maintains the pawl in the elevated position (paragraph 0057).
Regarding claim 5, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the spring (13) is connected with one end to the triggering element (connected indirectly through the memory element contacting the triggering element) and is adjacent to the memory element with another end (13 is adjacent to 10).
  Regarding claim 7, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the memory element (10) is fork-shaped, wherein a fork end (103) is adjacent on the catch (7) when the catch is in a completely open position (fig. 9).
Regarding claim 8, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the memory element (10) has a ratchet recess (104) in which a ratchet hook (82) on the pawl engages during the opening movement of the catch (fig. 7).
Regarding claim 9, Ishiguro teaches the motor vehicle lock according to claim 1, wherein the catch (7) is equipped with a jib (77).
Regarding claim 10, Ishiguro teaches the motor vehicle door latch according to claim 9, wherein a spring (17) is adjacent on the jib of the catch (fig. 3).
Regarding claim 12, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the memory element (10) is arranged to surround at lease a side of the pawl (surrounds the side touching at portion 104).  
Allowable Subject Matter
Claims 6, 11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter over Ishiguro for claiming a latch case comprising a slit with a pin movable along the slit.  This feature is not taught by Ishiguro and would not be obvious to modify with Ishiguro.  
Claim 11 contains allowable subject matter for stating a first rotatable axis of the pawl is closer to the second rotatable axis of the memory element than the third rotatable axis of the catch.  Ishiguro does not teach these features and it would not be obvious to modify the teachings of Ishiguro to teach this.  
Claim 13 contains allowable subject matter for disclosing the memory element extends around a rotatable axis of the pawl, Ishiguro’s memory element does not extend past or near the rotatable axis of the pawl.  

Claim 15 contains allowable subject matter for disclosing the memory partly encircles the pawl, Ishiguro’s memory element is situated away from the pawl and does not partly encircle it.  
Claim 16 contains allowable subject matter for disclosing a connecting pin between the pawl and the triggering element, this is not taught by Ishiguro and would not have been obvious to modify.  
Claim 17 contains allowable subject matter for depending on claim 16.
Claim 18 contains allowable subject matter for disclosing the rotational plane of the pawl is parallel to the rotational plane of the triggering element.  Ishiguro teaches these planes as being perpendicular to one another.  
Response to Arguments
Applicant’s arguments in the amendment dated 04/21/2021 in response to the rejection under 35 U.S.C. 103 have been considered and are persuasive.  However, in response to the amended claims a new grounds of rejection has been formed.  While it is not reasonable for one of ordinary skill in the art to combine two springs of Ishiguro to be one spring and rearrange parts in Ishiguro’s invention, the spring (17) of Ishiguro does indirectly connect to the triggering element of Ishiguro.  Note that the claims do not state the spring is directly connected to the triggering element, so the examiner is taking 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675